STATE OF VERMONT 
                                        ENVIRONMENTAL COURT 
 
                                                      } 
Appeal of Van Nostrand                                }                 Docket No. 209‐11‐04 Vtec 
                                                      }                                101‐5‐05 Vtec 
                                                      } 
                                                            

                 Decision and Order on Cross‐Motions for Summary Judgment 


           There are now two appeals pending in this Court involving the same parties and 

properties.  These appeals were consolidated by Entry Order of June 1, 2005.  In the first 

appeal, Docket No. 209‐11‐04 Vtec, Appellant‐Applicants Ronald C. Van Nostrand and 

Elizabeth  M.  Van  Nostrand  appealed  from  a  decision  of  the  Town  of  Salisbury 

Development  Review  Board  (DRB)  reversing  the  Salisbury  Zoning  Administrator’s 

(Salisbury ZA) and Health Officer’s1 approval of Appellant‐Applicants’ applications for 

a zoning permit to construct a four‐bedroom single‐family house and septic system on 

their 24‐acre parcel; the second appeal, Docket No. 101‐5‐05 Vtec, was also filed by Mr. 

& Mrs. Van Nostrand and is from the DRB’s denial of a requested variance from § 502 

of  the  Salisbury  Zoning  Regulations  (Regulations).    Appellant‐Applicants  are 

represented  by  Donald  R.  Powers,  Esq.;2  Appellee  Linda  C.  Nordlund  is  an  abutting 

landowner and is represented by Karl W. Neuse, Esq.  The Town of Salisbury has not 

entered  an  appearance  in  this  matter,  but  interested  persons  Thomas  and  Margaret 

Quigley and Dorothy White entered their appearances and represent themselves. 



1     The Salisbury Zoning Administrator also serves as the Salisbury Health Officer. 
2  By letter dated June 20, 2005, Attorney Powers advised that due to a conflict arising, he would be filing 
a motion to withdraw.  His letter referenced only Docket No. 101‐5‐05 Vtec.  No such motion has been 
filed  in  either  docket,  but  on  June  28,  2005,  Attorney  James  C.  Foley,  Jr.,  Esq.  filed  his  Notice  of 
Appearance  for  Mr.  &  Mrs.  Van  Nostrand  in  Docket  No.  101‐5‐05  Vtec.    The  Court’s  dockets  in  each 
appeal  will  continue  to  reflect  both  attorneys’  appearance  for  Appellant‐Applicants  until  further 
notification or motion is made by either attorney.
         Both  parties  have  filed  cross‐motions  for  summary  judgment  in  these  de  novo 

appeals.    The  issues  presented  by  their  motions  and  Appellants’  Statements  of 

Questions can be summarized as follows: 

    (a)   Does  Appellant‐Applicants’  previous  subdivision  permit,  obtained  on  April  4, 

         2000,  establish  a  right  to  develop  their  parcel  that  cannot  later  be  collaterally 

         attacked in this subsequent zoning proceeding? 

    (b)   Which  version  of  Regulations  §  502  applies  to  the  pending  application  now 

         under  appeal,  and  does  the  applicable  section  prevent  Appellant‐Applicants 

         from obtaining a zoning permit? 

    (c)   Is  the  existing  easement  across  Appellee’s  property,  serving  Appellant‐

         Applicants’ 24‐acre parcel, a lawful right‐of‐way for access; and 

    (d)  If  the  current  §  502  prevents  Appellant‐Applicants  from  obtaining  the  zoning 

         permit  now  under  appeal,  is  a  variance  available  that  would  allow  Appellant‐

         Applicants to use the right‐of‐way as access to their 24‐acre parcel? 


                                        Factual Background 

         The following facts are undisputed unless otherwise noted. 

         1.     Appellant‐Applicants own two parcels of property on the westerly side of 

West Shore Road on Lake Dunmore.  The first is a rectangular parcel of approximately 

1.1 acres with frontage on West Shore Road (the front parcel).  The second parcel (the 

back parcel) is an interior parcel of approximately 24 acres with no road frontage, but 

served  by  a  right‐of‐way  traversing  the  1.1‐acre  front  parcel  and  the  northwesterly 

corner of Appellee’s lot. 

         2.     Appellee  owns a parcel of  developed land  immediately  to  the south  and 

east  of  Appellant‐Applicants’  parcels.    Appellee’s  parcel  abuts  Appellant‐Applicants’ 

front parcel to the south and has frontage on West Shore Road.  Appellee’s parcel also 

abuts  Appellant‐Applicants’  back  parcel  to  the  east.    Appellee’s  camp  house  is  to  the 


                                                   2
southeast of and is approximately thirteen or fourteen feet from Appellant‐Applicants’ 

right‐of‐way burdening Appellee’s parcel. 

          3.       On  April  4,  2000,  Appellant‐Applicants’  predecessors‐in‐title  received 

subdivision  permit  #00‐8  (the  2000  permit)  which  allowed  for  the  subdivision  that 

resulted  in  the  creation  of  the  two  lots  now  known  as  the  front  parcel  and  the  back 

parcel.3  At the time, the Salisbury ZA determined that the subdivision complied with 

the  Town’s  Subdivision  Regulations,  specifically  §  502,  which  at  the  time  required 

parcels  without  road  frontage  to  be  served  by  a  right‐of‐way  at  least  twenty  feet  in 

width. 

          4.       No individual filed a timely appeal from the 2000 permit. 

          5.       Appellee argues that the width of the right‐of‐way over her parcel is not 

twenty feet, describing it as being between ten and twelve feet wide.  While they do not 

contest this characterization, Appellant‐Applicants contend that the section of the right‐

of‐way traversing their 1.1‐acre parcel is at least twenty feet wide. 

6.        On  March  5,  2002,  the  Town  amended  Regulations  §  502  so  as  to  increase  the 

required  width  of  any  right‐of‐way  access  for  a  parcel  without  road  frontage  to  fifty 

feet.4 

7.        The parties dispute whether an access for the back parcel could be created over 

Appellants’  front  parcel  that  would  comply  with  the  current  version  of  §  502  (i.e.:  50 

feet wide). 


3    The  2000  permit  notes  that  it  is  a  renewal  of a  prior  permit  (#99‐66).   A  copy  of  the  2000  permit  was 
attached  to  Appellants’  Affidavit  as  Exhibit  2.    The  Court  was  not  provided  with  a  copy  of  the  1999 
permit. 
4  The current § 502 of the Regulations states: 
         No land development may be permitted on lots which do not have either frontage on a 
         public road, or public waters, or with the approval of the planning commission, access to 
         such a road or waters by a permanent easement or right of way at least fifty (50) feet in 
         width. 
Regulations § 502.  The only difference in the version of § 502 in effect prior to March 5, 2002, was that the 
required width of access rights‐of‐way was twenty feet.


                                                             3
       8.     The  right‐of‐way,  including  that  portion  that  travels  over  Appellee’s 

property, is described as follows in an old deed from Farnham to Harris (Book 23, Page 

286): “The Grantor reserves a right of way over an old logging road which cuts across 

the northwesterly corner of the lands hereby conveyed.”  This and any other description 

of  the  right‐of‐way  do  not  mention  its  width,  its  specific  location  (aside  from  the 

reference to the “old logging road”), nor an express limit on its use. 

       9.     On August 19, 2004, Appellants applied for permits for the back parcel to 

construct a four‐bedroom, single‐family house and a supporting septic disposal system.  

On  August 21, 2004,  the Salisbury  ZA issued zoning  permit  #04‐49 and, as the Health 

Officer, issued disposal system construction permit #04‐50. 

       10.    Appellee filed a timely appeal of those permits with the DRB. 

       11.    The  DRB  held  a  public  hearing  and  a  deliberative  session  on  Appellee’s 

appeal.  On October 28, 2004, the DRB issued its decision, reversing the Salisbury ZA’s 

issuance of permits #04‐49 and #04‐50. 

       12.    The Appellant‐Applicants timely filed an appeal of the DRB’s denials with 

this Court, which are the subject of Docket No. 209‐11‐04 Vtec. 

       13.    While that appeal was pending with this Court, Appellants applied for a 

variance  from  Regulations  §  502  to  reduce  the  required  right‐of‐way  width  to  twenty 

feet  for  their  back  parcel.    After  a  hearing  and  a  deliberative  session,  the  DRB 

announced its denial of Appellants’ variance request by a decision dated April 21, 2005. 

       14.    Appellants  thereafter  timely  appealed  from  the  DRB’s  April  21,  2005 

variance denial to this Court.  That appeal is the subject of Docket No. 101‐5‐05 Vtec. 

                                         Discussion 

       Appellant‐Applicants  argue  that  Appellee’s  challenge  to  their  zoning  permit 

amounts to a collateral attack on their subdivision permit obtained on April 4, 2000, by 

Appellant‐Applicants’  predecessors‐in‐title.    Appellant‐Applicants  note  that  their 

subdivision  permit  was  not  appealed  and  therefore  became  final  as  of  that  date  and 


                                               4
cannot  now  be  challenged,  directly  or  indirectly.    See  24  V.S.A.  §  4472  (2004).    In 

addressing this first issue, we must determine the context and relevancy of Appellants’ 

2000 subdivision permit to the 2004 permits, which are the subject of these appeals. 

       Our Supreme Court has directed that a subdivision permit is independent from 

an  application  for  a  zoning  permit  and  does  not  create  a  vested  right  for  a  zoning 

permit.  See In re Appeal of Taft Corners Assocs., Inc., 171 Vt. 135, 141 (2000).  It appears 

that  even  the  Appellants  here  respect  the  precedent  of  Taft  Corners,  as  they  do  not 

dispute that they must obtain a zoning permit to go forward with their plans to develop 

their back parcel with a four‐bedroom, single‐family house. 

       The applicant in Taft Corners asserted that its 1987 subdivision permit, creating 

some  38  independent  lots,  vested  it  with  the  right  to  obtain  commercial  or  retail  use 

permits  in  1997  under  the  1987  zoning  regulations,  even  though  the  regulations  were 

amended in the intervening ten years to limit commercial and retail uses to properties 

within  the  zoning  district  that  had  obtained  conditional  use  approval.    So,  while  the 

precedent  of  Taft  Corners  is  applicable  to  this  case,  it  does  not  appear  here  that 

Appellants are asserting the same vested right flowing from their subdivision approval 

that  led  to  the  Supreme  Court’s  admonishment  in  Taft  Corners.    To  the  extent  that 

Appellants here are claiming that the prior subdivision approval somehow vests them 

with  the  right  to  a  review  of  their  2004  zoning  application  under  the  2000  zoning 

regulations, we reject their claim as being contradictory to Taft Corners. 

       The 2000 subdivision permit, which created the back lot in the pending appeal, 

became  final  when  no  party  filed  a  timely  appeal  of  it.    24  V.S.A.  §  4472(d).    All 

interested persons to an unappealed municipal land use determination, including those 

individuals who were entitled to seek interested person status, but chose not to, as well 

as  persons  who  later  acquired  title  to  the  subject  properties,  “shall  be  bound  by  that 

decision  or  act”  from  which  no  appeal  was  successfully  taken.    Id.    Therefore,  it  is 

undisputable,  and  undisputed  by  the  parties  here,  that  the  2000  subdivision  permit 


                                                 5
cannot be collaterally attacked in these appeal proceedings.  The question remains as to 

what  relevancy,  if  any,  the  2000  subdivision  permit  is  to  the  zoning  applications  now 

under appeal. 

        When the Town revised its zoning regulations to require landlocked parcels to be 

served by an easement or right‐of‐way of no less than 50 feet in width, the back parcel 

retained its lawful, permitted status, but became a pre‐existing nonconforming lot.  24 

V.S.A.  §  4303(16).    Nonconforming  lots  are  not  defined  or  addressed  in  the  Salisbury 

Zoning  Regulations,5  although  the  Regulations  do  follow  the  common  practice  of 

establishing  that  nonconforming  uses  and  structures  “may  be  continued  indefinitely,” 

under  certain  conditions  generally  established  to  limit  the  expansion  of  the 

nonconformity.  Regulations § 512.   

        Appellee  appears  to  argue  that  once  §  502  was  amended,  land  development 

could  not  occur  on  Appellants’  back  parcel,  since  it  is  not  served  by  a  50‐foot  wide 

easement or right‐of‐way.  This argument appears to ignore the history and precedent 

of lawful, pre‐existing nonconformities.  It also appears to lead to the rather draconian 

result that Appellants’ back parcel lost any ability to be developed for a permitted use 

by operation of the zoning amendment.  We believe Appellee’s argument runs counter 

to precedent from our jurisdiction and others, and therefore reject it. 

        Zoning  regulations  are  an  important  and  necessary  tool  for  municipalities,  but 

we  recognize  that  zoning  regulations  restrict  and  derogate  individual  common  law 

private property rights.  Thus, we are directed that “in construing land use regulations 

any uncertainty must be decided in favor of the property owner.”  In re Weeks, 167 Vt. 

551, 555 (1998) (citing In re Vitale, 151 Vt. 580, 584 (1989)).  We therefore cannot construe 

the zoning amendment here to result in a prohibition against any use of Appellants’ lot, 

solely  due  to  the  now  nonconforming  width  of  their  right‐of‐way,  when  that  right‐of‐


  Municipalities are authorized to regulate nonconformities in general, and nonconforming lots in 
5

particular, under the recent revisions to 24 V.S.A., Chapter 117.  See 24 V.S.A. §4412(7). 


                                                    6
way width was deemed in compliance with the zoning regulations when its subdivision 

was approved. 

       The  legal  precedents  controlling  nonconforming  structures  and  nonconforming 

activities  are  sometimes  difficult  to  grasp,  particularly  when  the  precedents  are 

mistakenly  merged  “under  the  single  denotation  of  ‘nonconforming  use.’”    In  re 

Miserocchi,  170  Vt.  320,  328  (2000).    In  an  attempt  to  clarify  a  clouded  area  of  legal 

precedent, the Court went on in Miserocchi to explain that “‘[u]se’ restrictions limit the 

activities  that  may  take  place  within  a  certain  area,  while  ‘bulk’  restrictions  control 

setbacks and size, shape and placement of buildings on the property.”  Id. (citing 7 P. 

Rohan, Zoning and Land Use Controls § 42.01[4], at 42‐9 (1991)). 

       We perceive the nonconforming right‐of‐way width here as more similar to the 

“bulk” nonconformities addressed by the Court in the Miserocchi case.  The appellant 

in that case sought zoning approval to use a barn as a residence, which was a permitted 

use  in  the  applicable  zoning  district.    The  barn,  however,  did  not  comply  with  the 

current  zoning  regulations,  as  it  was  no  more  than  20  feet  from  the  town  road.    The 

applicable zoning regulations required a minimum 40 foot setback from the road.  The 

Environmental  Court  first  determined  that  the  applicants  in  Miserocchi  could  only 

conduct the requested permitted use in their noncomplying barn in that portion of the 

barn  that  was  forty  or  more  feet  from  the  roadway.    The  Supreme  Court  reversed, 

saying  that  the  Miserocchi  applicants  were  entitled  to  use  the  entire  noncomplying 

structure  for  a  permitted  use,  since  their  residential  use  of  the  noncomplying  barn 

would “not increase the nonconformity.”  Id. at 328. 

       The  Supreme  Court  in  Miserocchi  also  cited  several  other  jurisdictions  with 

similar  legal  precedents  concerning  nonconforming  uses  and  structures,  including 

Connecticut  where  a  noncomplying  structure  was  permitted  to  be  changed  from  one 

permitted use, a church, to another permitted use, a single‐family residence.  Petruzzi v. 

Zoning Bd. of Appeals, 408 A.2d 243,246‐47 (Conn. 1979).  In Pennsylvania, a carriage 


                                                  7
house was permitted to be used as a dwelling house, since both were permitted uses in 

the  applicable  zoning  district,  even  though  the  structure  was  noncomplying  due  to  a 

setback encroachment.  Singh Sukthankar v. Hearing Bd. of Radnor Township, 280 A.2d 

467,  470  (Pa.  Commw.  Ct.  1971);  see  also  Spring  Garden  Civic  Ass’n  v.  Zoning  Bd.  of 

Adjustment,  617  A.d  61,  64  (Pa.  Commw.  Ct.  1992)  (existing  nonconforming  structure 

may be put to any permitted use so long as altered use does not increase nonconformity 

of  structure).    In  Massachusetts,  the  Appeals  Court  remanded  a  zoning  appeal  to  the 

local board to determine whether a change from one permitted use to another (carriage 

house  to  a  single‐family  dwelling)  would  increase  the  nonconformity.    Goldhirsh  v. 

McNear, 590 N.E.2d 709, 712 (Mass. App. Ct. 1992). 

       As  in  Miserocchi,  Appellant‐Applicants  here  are  entitled  by  the  applicable 

zoning regulations to conduct a permitted use on their property “indefinitely,” so long 

as their use of the property does not change or increase the nonconformity.  Miserocchi, 

170 Vt. at 328‐29.  The sole nonconformity in the appeals at issue here is the width of the 

right‐of‐way.    As  such,  the  nonconformity  rests  with  the  nature  of  the  lot,  not  with  a 

structure  on  it,  nor  with  a  use  proposed  for  it.    The  fact  that  a  permitted,  subdivided 

parcel of undeveloped land no longer complies with the applicable zoning laws cannot 

be  a  basis  for  denying  a  permitted  use  on  the  property,  in  the  absence  of  any  other 

claims of noncompliance.  Weeks, 167 Vt. at 555 (citing Lubinsky v. Fair Haven Zoning 

Bd.,  148  Vt.  47,  51  (1986))  (lawful  pre‐existing,  noncomplying  “parcels  retain  their 

development rights even though their area is less than prescribed by the ordinance.”) 

       The  sole  question  remaining,  therefore,  appears  to  be  whether  Appellant‐

Applicants’  proposed  development  of  their  back  parcel  for  use  as  a  single‐family 

residence will “increase” the nonconformity of the right‐of‐way.  The facts surrounding 

how wide the right‐of‐way approved by the 2000 subdivision permit is, particularly as 

it crosses Appellees’ land, and whether the planned use of the back parcel will result in 

an expansion of the noncompliance, are either disputed facts or facts that are not clearly 


                                                   8
presented  in  the  parties’  filings  to  date.    Thus,  the  Court  will  conduct  an  evidentiary 

hearing  solely  on  these  disputed  factual  issues  and  will  make  a  legal  determination 

based upon the facts presented. 

        We wish to make clear to the parties, however, that the Environmental Court is 

not  vested  with  the  jurisdiction  to  determine  the  parties’  respective  private  property 

rights to land or easements that benefit or encroach upon their property, including the 

extent  of  the  right‐of‐way’s  use.    We  intend  only  to  determine  whether  Appellant‐

Applicants have met their threshold burden of evidencing their interest and right in the 

property  for  their  proposed  development.    Any  further  claims  to  title,  or  claims 

attacking  the  same,  must  be  presented  to  the  appropriate  Superior  Court  for 

adjudication. 

        As  a  consequence  of  the  determinations  here,  we  do  not  address  Appellant‐

Applicants’ last question, since our determination renders moot the question of whether 

it is appropriate to issue the variance Appellant‐Applicants requested. 

        Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Appellant‐Applicants’  cross‐motion  for  partial  summary  judgment  is  GRANTED 

to  the  extent  that  their  back  parcel  is  a  lawful,  pre‐existing  lot.    The  fact  that  it  is  a 

nonconformity  cannot  be  the  sole  basis  for  denial  of  Appellant‐Applicants’  current 

permit applications.  Appellee’s motion for summary judgment is DENIED. 

        The  Court  will  conduct  a  merits  hearing  on  the  issues  described  above  for 

purposes of  concluding the appeal in Docket No. 209‐11‐04  Vtec.   That merits hearing 

will be scheduled pursuant to a separate notice issued by the Court Manager.   

        In Docket No. 101‐5‐05 Vtec, the DRB’s decision of March 3, 2005, is VACATED, 

thereby  concluding  that  appeal,  in  light  of  this  Court’s  determination  that  Appellant‐

Applicants  do  not  need  a  variance  from  Regulations  §  502  to  obtain  their  permit 

approvals.   As these  matters  are  consolidated, we will issue a final judgment order  in




                                                     9
Docket  No.  101‐5‐05  Vtec  after  completion  of  Docket  No.  209‐11‐04  Vtec,  so  as  not  to 

burden either party with the need to file duplicative appeals.  See V.R.E.C.P. 2(b). 

 

               Done at Berlin, Vermont, this 13th day of January, 2006. 

 

 
                                                                                            
                                                      Thomas S. Durkin, Environmental Judge 




                                                 10